                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JOHNDELL HENDERSON,                                Case No. 14-cv-01857-JST
                                                       Plaintiff,                          ORDER GRANTING IN PART AND
                                   8
                                                                                           DENYING IN PART PLAINTIFF’S
                                                v.                                         MOTION TO MODIFY OR RESCIND
                                   9
                                                                                           PARTIAL SUMMARY JUDGMENT
                                  10    W. L. MUNIZ, et al.,                               ORDER AND FOR LEAVE TO AMEND
                                                       Defendants.                         Re: ECF No. 126
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff Johndell Henderson’s motion to modify or rescind the partial

                                  14   summary judgment order and for leave to amend his complaint. ECF No. 126. The Court will

                                  15   grant the motion in part and deny the motion in part.

                                  16   I.     BACKGROUND

                                  17          Plaintiff, Johndell Henderson, is an inmate at Salinas Valley State Prison (“SVSP”) with

                                  18   no formal legal training. ECF No. 126 at 2. Henderson filed this action as a pro se litigant against

                                  19   various prison officials on April 23, 2014. ECF No. 1. The Court issued an order of dismissal

                                  20   with partial leave to amend on September 8, 2014. ECF No. 12. Henderson filed an amended

                                  21   complaint on October 17, 2014. ECF No. 13. Henderson alleges violations of his federal and

                                  22   constitutional rights to practice his religion, Al Islam. See ECF No. 13; ECF No. 126 at 2.

                                  23          The Court referred this case to the Federal Pro Bono Project on February 22, 2018. ECF

                                  24   No. 114. Pro bono counsel was appointed on March 5, 2018. ECF No. 117. Pro bono counsel

                                  25   filed the instant motion on June 22, 2018. ECF No. 126. Henderson asks the Court to modify or

                                  26   rescind the summary judgment order and for leave to amend his complaint and allow him to file a

                                  27   second amended complaint. Id. at 2.

                                  28
                                   1   II.    REQUEST TO MODIFY OR RESCIND THE SUMMARY JUDGMENT ORDER

                                   2          This Court has previously issued two orders granting in part and denying in part

                                   3   Defendants’ summary judgment motions. ECF Nos. 70, 103. In its July 20, 2016 order, the Court

                                   4   dismissed with prejudice Henderson’s individual-capacity RLUIPA claims; Henderson’s official-

                                   5   capacity claims for monetary damages; and claims against Warden Muniz and Counselor Medina

                                   6   arising out of the failure to provide hot meals Ramadan prepared and served by Muslim inmates.

                                   7   See ECF No. 70. In that same order, the Court dismissed without prejudice to re-filing after

                                   8   complying with the PLRA‘s exhaustion requirement the claims that Defendants prohibited

                                   9   Henderson from making purchases from Muslim vendors; prohibited him from starting a Muslim

                                  10   resource group; and denied him the ceremonial halal foods normally eaten at the religious

                                  11   ceremonies of Eid al-Adha and Eid al-Fitr. See ECF No. 70; ECF No. 103 at 2.

                                  12           In the November 27, 2017 order, the Court granted summary judgment for Defendants
Northern District of California
 United States District Court




                                  13   with respect to Henderson’s claims regarding religious artifacts and the Muslim chaplain, with

                                  14   respect to his equal protection claims, with respect to his First Amendment claims regarding

                                  15   Ramadan meals prepared and served by Muslim inmates, and with respect to his RLUIPA claims

                                  16   regarding observing the Rituals of Iftar; daily prayers; and Ramadan meals prepared and served by

                                  17   Muslim inmates. ECF No. 103 at 27. The current remaining claims are: (1) Henderson’s First

                                  18   Amendment claim regarding congregational prayer (Jumu‘ah prayers, daily prayers, and Rituals of

                                  19   Iftar) and hot Ramadan meals; (2) Henderson’s RLUIPA claims regarding Jumu‘ah prayers and

                                  20   hot Ramadan meals. ECF No. 103 at 27.

                                  21          Henderson now asks the Court to modify or rescind the summary judgment order so that he

                                  22   can revive claims that have been previously dismissed with prejudice. See ECF No.126 at 4; see,

                                  23   e.g., ECF No. 126-2, Proposed Second Amended Complaint ¶ 27 - ¶ 30 (alleging that artifacts of

                                  24   Islam have been continuously denied to Plaintiff); ¶ 75- ¶ 79 (alleging violations of the Fourteenth

                                  25   Amendment). Henderson cites no authority for the request beyond the Court’s “inherent authority

                                  26   to reconsider, rescind or modify an interlocutory order for cause seen by it to be sufficient.” ECF

                                  27   No. 126 at 5 (citing City of Los Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882,

                                  28   885 (9th Cir. 2001)).
                                                                                        2
                                   1          City of Los Angeles does indeed stand for the cited proposition. In that case, the district

                                   2   court rescinded its prior order certifying a case for interlocutory appeal, concluding that it had

                                   3   made a mistake. The Ninth Circuit upheld the court’s rescission of its own order. The basis of the

                                   4   Ninth Circuit’s holding was that a trial court should be able to correct a prior order when it

                                   5   concludes it has made a mistake. See, e.g., Angeles v. US Airways, Inc., No. C 12-05860 CRB,

                                   6   2017 WL 565006, at *4 (N.D. Cal. Feb. 13, 2017) (citing City of Los Angeles, concluding that the

                                   7   court should have granted an earlier motion for judgment on the pleadings, and noting that “the

                                   8   law of the case doctrine does not preclude it from correcting an erroneous ruling if justice so

                                   9   requires”).

                                  10          City of Los Angeles does not apply here for two reasons. First, City of Los Angeles affirms

                                  11   the power of trial courts to correct their own mistakes, but it does not create a right of parties to

                                  12   bring a motion for the court to correct or change its orders. Second, the Court did not make a
Northern District of California
 United States District Court




                                  13   mistake, and Henderson does not argue otherwise. He argues instead that the Court would rule

                                  14   differently if Henderson could submit a different opposition. The appropriate mechanism, if any,

                                  15   for such a request is a motion for reconsideration under Federal Rule of Civil Procedure 60(b).

                                  16   Accordingly, Henderson’s request to modify or rescind the summary judgment order based on the

                                  17   Court’s inherent authority is denied.

                                  18   III.   REQUEST FOR LEAVE TO FILE AN AMENDED COMPLAINT

                                  19          Requests to modify a scheduling order made after the Court has set a timetable for

                                  20   amending the pleadings are governed by Federal Rule of Civil Procedure 16. Coleman v. Quaker

                                  21   Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). Rule 16(b)(4) requires “good cause” and the

                                  22   consent of the Court to amend a scheduling order. Fed. R. Civ. P. 16(b)(4). “Unlike Rule 15(a)’s

                                  23   liberal amendment policy which focuses on the bad faith of the party seeking to interpose an

                                  24   amendment and the prejudice to the opposing party, Rule 16(b)’s ‘good cause’ standard primarily

                                  25   considers the diligence of the party seeking the amendment.” Johnson v. Mammoth Recreations,

                                  26   Inc., 975 F.2d 604, 609 (9th Cir. 1992). “Although the existence or degree of prejudice to the

                                  27   party opposing the modification might supply additional reasons to deny a motion, the focus of the

                                  28   inquiry is upon the moving party’s reasons for seeking modification. If that party was not diligent,
                                                                                          3
                                   1   the inquiry should end.” Id. (internal citations omitted); see also Zivkovic v. S. California Edison

                                   2   Co., 302 F.3d 1080, 1088 (9th Cir. 2002).

                                   3          Under Federal Rule of Civil Procedure 15(a)(2), a “court should freely give leave [to

                                   4   amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Court considers five factors in

                                   5   deciding a motion for leave to amend: bad faith, undue delay, prejudice to the opposing party,

                                   6   futility of amendment, and whether the plaintiff has previously amended his complaint. In re W.

                                   7   States Wholesale Natural Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013). The rule is “to

                                   8   be applied with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051

                                   9   (9th Cir. 2003) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir.

                                  10   2001)). Generally, a court should determine whether to grant leave indulging “all inferences in

                                  11   favor of granting the motion.” Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 880 (9th Cir. 1999).

                                  12   “Courts may decline to grant leave to amend only if there is strong evidence of ‘undue delay, bad
Northern District of California
 United States District Court




                                  13   faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

                                  14   amendments previously allowed, undue prejudice to the opposing party . . . , [or] futility of

                                  15   amendment, etc.’” Sonoma Cnty. Ass'n of Retired Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117

                                  16   (9th Cir. 2013) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                  17          Here, Henderson asks for leave to file a second amended complaint because he was

                                  18   previously pro se, but has now retained counsel through the Federal Pro Bono Project. ECF No.

                                  19   126 at 2. To the extent that Henderson seeks to add factual allegations to claims that are currently

                                  20   at issue or to bring claims that were never previously brought or dismissed without prejudice, the

                                  21   Court concludes that Henderson has demonstrated good cause and diligence. Henderson’s reason

                                  22   for seeking amendment – his of counsel – does not demonstrate any delay on his part.

                                  23          Additionally, the Foman factors weigh in favor of granting Henderson’s motion to amend,

                                  24   to the extent that he does not seek to revive claims in which judgment has been entered against

                                  25   him. Rule 15's policy of favoring amendments to pleadings should be applied even more liberally

                                  26   to pro se litigants. Eldridge v. Block, 832 F.2d 1132, 1135 (9th Cir. 1987). Nevertheless,

                                  27   Defendants argue that granting leave would cause prejudice because they “have been litigating this

                                  28   case for over three years, devoting over 850 hours of billed time, thereby winnowing case [sic]
                                                                                         4
                                   1   down to its current size.” ECF No. 127 at 6. Defendants fail to show how allowing Henderson to

                                   2   supplement existing claims and/or bring claims where judgment has not been entered would cause

                                   3   them substantial prejudice, especially given that discovery remains open until December 28, 2018.

                                   4   See Stearns v. Select Comfort Retail Corp., 763 F. Supp. 2d 1128, 1158 (N.D. Cal. 2010) (internal

                                   5   citation omitted) (“Neither delay resulting from the proposed amendment nor the prospect of

                                   6   additional discovery needed by the non-moving party in itself constitutes a sufficient showing of

                                   7   prejudice.”).

                                   8          The remaining Foman factors also do not weigh against amendment. There is no evidence

                                   9   of bad faith. As discussed above, there has been no showing that Henderson unduly delayed in

                                  10   seeking leave to amend given his appointment of counsel, or that granting the motion will

                                  11   substantially prejudice Defendants. Defendants argue that amendment would be futile because the

                                  12   proposed second amended complaint is deficient. ECF No. 127 at 6. Defendants contend that the
Northern District of California
 United States District Court




                                  13   proposed amended complaint fails to link specific actions to the defendants. Id. “Under Rule

                                  14   15(a), ‘[i]f the underlying facts or circumstances relied upon by a plaintiff may be a proper subject

                                  15   of relief, he ought to be afforded an opportunity to test his claim on the merits.’” Allen v.

                                  16   Bayshore Mall, No. 12-cv-02368-JST, 2013 WL 6441504, at *5 (N.D. Cal. Dec. 9, 2013) (quoting

                                  17   Foman, 371 U.S. at 182). For this reason, denial of a motion for leave to amend on the ground of

                                  18   futility “is rare and courts generally defer consideration of challenges to the merits of a proposed

                                  19   amended pleading until after leave to amend is granted and the amended pleading is filed.” Clarke

                                  20   v. Upton, 703 F.Supp.2d 1037, 1043 (E.D. Cal. 2010) (citing Netbula, LLC v. Distinct Corp., 212

                                  21   F.R.D. 534, 539 (N.D. Cal. 2003)). At this point, without the benefit of formal briefing on

                                  22   whether Henderson’s proposed second amended complaint sufficiently links specific actions to

                                  23   specific defendants, the Court cannot say as a matter of law that amendment would be futile.

                                  24   Accordingly, the Court will not deny leave to amend on that basis.

                                  25                                                 CONCLUSION

                                  26          The motion to modify or rescind the partial summary judgment order is denied. Henderson

                                  27   may not revive claims in which judgment has been entered against him. The motion for leave to

                                  28   amend the complaint is granted, but only with respect to claims where judgment has not been
                                                                                         5
                                   1   entered.

                                   2          IT IS SO ORDERED.

                                   3   Dated: December 4, 2018
                                                                  ______________________________________
                                   4
                                                                                JON S. TIGAR
                                   5                                      United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  6
